internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-111151-00 date date re distributing controlled state a date a business a business b business c shareholder aaa this is a reply to your letter dated date requesting rulings under sec_355 of the internal_revenue_code the code and other code sections as to the federal_income_tax consequences of a proposed transaction the information submitted for consideration is substantially as set forth below distributing is a state a corporation which prior to date a engaged in businesses a b and c on date a in an unrelated transaction distributing contributed the assets and liabilities of business c to controlled a newly formed wholly owned subsidiary the contribution was effected to facilitate the sale of business b since date a controlled has joined distributing in the filing of consolidated_returns as of late the principal shareholders and the officers of distributing have become disenchanted with the prospects of business c as an ongoing concern some of the shareholders have suggested discontinuing business c altogether shareholder plr-111151-00 however believes that the prospects of business c are brighter shareholder is presently an officer of distributing and owns aaa of the outstanding shares of distributing shareholder was prior to date a the active manager of the business b and business c divisions of distributing to resolve the shareholder conflicts regarding business c distributing proposes to split off controlled to shareholder in a non-pro rata distribution the distribution in exchange for shareholder 1’s shares of distributing stock financial information has been received indicating that businesses a b and c have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the following representations have been made by the taxpayer in connection with the distribution a b c d e f g any indebtedness owed by controlled to distributing will not constitute stock_or_securities the fair_market_value of controlled stock and other consideration to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange no part of the consideration distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder in distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statement submitted following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution is being undertaken to resolve the shareholder conflict as to the continuation of business c the distribution is motivated in whole or in part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the transaction plr-111151-00 h i j k l there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except for transactions in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to controlled’s common_stock if any will be included in income immediately before the distribution see sec_1_1502-19 m neither distributing nor controlled is or will be an investment_company as defined in sec_368 and iv based solely on the information submitted and on the representations set forth above it is held as follows a b no gain_or_loss will be recognized by distributing upon the distribution of all of the controlled stock to shareholder sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder upon the receipt of controlled stock sec_355 plr-111151-00 c d e f the basis of the controlled stock in the hands of shareholder will be the same as shareholder 1’s basis in his distributing stock held immediately before the transaction sec_358 the holding_period of controlled stock received by shareholder will include the holding_period of the distributing common_stock surrendered by shareholder in the transaction provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of the distributing and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 immediately before the distribution all intercompany obligations existing between distributing or any of its subsidiaries and controlled or any of its subsidiaries as broadly defined in sec_1_1502-13 will be treated as satisfied for cash in an amount equal to its fair_market_value see sec_1_1502-13 such intercompany obligation will then be treated as new debt issued for an amount of cash equal to its fair_market_value immediately after the distribution see sec_1_1502-13 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the second named representative sincerely associate chief_counsel corporate by mark jennings acting chief branch
